Citation Nr: 9908909	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to July 18, 1994, for 
the award of an increased evaluation for post-traumatic 
stress disorder, to include an award of a total rating based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1941 to August 
1945.

A review of the claims folder discloses that the appellant 
filed a claim for an increased evaluation of his service-
connected disability, then characterized as anxiety neurosis 
in July 1994.  The RO, in a February 1996 rating decision, 
confirmed the assigned 30 percent evaluation.  However, the 
service-connected disability was recharacterized as post-
traumatic stress disorder (PTSD).  The record further 
discloses that the RO, in a May 1996 rating action, granted 
an increased rating from 30 percent to 70 percent for the 
service-connected disability, effective from July 1994.  In a 
separate rating decision, dated in August 1994, the RO 
granted a total rating based upon individual unemployability 
due to service-connected disability.  The effective date of 
this award was July 1994.  In November 1996, the appellant 
filed a notice of disagreement with this rating 
determination, in which he also challenged the effective 
dates assigned for the 70 percent evaluation for his PTSD 
condition, as well as the total rating.  A statement of the 
case was issued in December 1996.  The appellant perfected an 
appeal in this matter in February 1997.  During the pendency 
of this appeal, the RO granted a 100 percent schedular rating 
for the service-connected PTSD in June 1998.  The effective 
date of this award was July 1994.  The Board notes that the 
appellant has not withdrawn his appeal with respect to the 
earlier effective date claims, and these issues remain in 
appellate status.  38 C.F.R. §§ 20.204, 20.302 (1998).  
Accordingly, the Board construes the issue on appeal as 
listed on the cover page of this decision.

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Veterans Appeals changed its name to 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"). 



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In June 1994 the Board denied the appellant's claim for 
an increased evaluation for his service-connected disability, 
then characterized as anxiety neurosis; an appeal of this 
decision was not filed with the Court.

3.  In correspondence, received on July 18, 1994, the 
appellant requested reevaluation of his service-connected 
disability.

4.  In a February 1996 rating decision, the RO confirmed the 
assigned rating evaluation for the service-connected 
disability, characterized as anxiety state with post-
traumatic stress disorder.

5.  In a May 1996 rating decision, the RO granted an 
increased evaluation for the service-connected disability, 
characterized as post-traumatic stress disorder; a 70 percent 
rating evaluation was assigned for this disability, effective 
July 18, 1994. 

6.  In July 1996, the appellant filed a formal claim seeking 
a total rating based upon individual unemployability.

7.  In an August 1996 rating decision, the RO granted a total 
rating based upon individual unemployability; the effective 
date of this award was July 18, 1994.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 18, 
1994, for an increased schedular evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1998). 

2.  The criteria for an effective date prior to July 18, 
1994, for the award of a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the appellant's claims 
for entitlement to an effective date prior to July 18, 1994, 
for an increased evaluation for post-traumatic stress 
disorder, and for the award of a total rating based upon 
individual unemployability are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, his claims are 
plausible and meritorious on their own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is predicated upon the appellant's evidentiary 
assertions, and VA and private medical records.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim. 
38 U.S.C.A. § 5107. 


Background

Service connection for anxiety state was initially granted by 
rating action in August 1945.  A 50 percent evaluation was 
assigned for the service-connected disability at that time.  
The record discloses that this disability was the subject of 
several subsequent adjudications by the RO, and Board 
decisions between 1947 and 1992.  More recently, in June 
1994, the Board denied an increased evaluation for the 
service-connected anxiety neurosis, evaluated as 30 percent 
disabling at that time. 

In correspondence, dated in July 1994, the appellant 
questioned the propriety of the Board's decision in this 
matter, noting that his last VA examination had been 
conducted in 1991.  It was the appellant's assertion that 
symptomatology associated with his service-connected disorder 
had increased in severity.  The appellant requested that he 
be afforded a VA examination to fully evaluate his current 
psychiatric symptomatology.  In a statement, received at the 
RO in August 1994, the appellant indicated his intent to 
appeal the Board's June 1996 decision.  It was the 
appellant's contention that his last VA examination was 
conducted in 1991 and, as such, the Board did not have an 
adequate factual predicate upon which to review his claim for 
an increased evaluation.  The appellant further noted that he 
would seek a medical opinion, and forward that information to 
the RO upon receipt.  A notation in the claims folder 
indicates that the RO construed the appellant's earlier (July 
1994) correspondence as a request to reopen his claim for an 
increased rating.  It was noted, however, that the more 
recent correspondence, received in August 1994, was a 
statement of disagreement with the Board's determination.

Received in February 1995 was a private psychological report, 
dated in January 1995.  The report indicated that the 
appellant was evaluated with chronic PTSD, and generalized 
anxiety disorder (Axis I).  It was the examiner's assessment 
that the appellant had a chronic condition, which had 
persisted since his release from service at a level, assessed 
by the examiner as 50 percent disabling.  It was noted that 
the appellant's condition was manifested by continued 
nightmares, hyperarousal, restlessness, intrusive recall, and 
concentration problems with increased severity.  The examiner 
concluded that the appellant's condition remained chronic in 
nature, and impacted upon his work and social functioning.  
The appellant was evaluated with psychosocial stressors of 
limited socialization and support.  A Global Assessment of 
Functioning (GAF) Scale score of 50 was indicated.  Based 
upon this evidence, the RO continued the assigned 30 percent 
rating evaluation for the service-connected PTSD condition.  
It was noted that the RO would revisit the assigned rating 
evaluation following review of the VA examination report.

In March 1996, the appellant noted his disagreement with the 
February 1996 rating determination, but requested further 
review of the rating evaluation following VA examination.  It 
was the appellant's contention that his disability warranted 
a 100 percent evaluation.  A March 1996 notice of 
disagreement filed on behalf of the appellant by the service 
representative, was withdrawn later that month pending 
further adjudication by the RO following VA examination.  

A statement from the appellant, received in March 1996, 
generally reiterated his contentions regarding the severity 
of his service-connected disability.  The appellant noted 
that he was unable to continue in his capacity as a postal 
worker, because of his inability to organize his thoughts and 
fulfill his duties due to his psychiatric disorder.  

The appellant underwent VA examination in March 1996.  The 
appellant was evaluated with PTSD, and generalized anxiety 
disorder, by history (Axis I).  The appellant's psychiatric 
disorder was noted to be manifested by symptoms of recurrent 
nightmares, occasional flashbacks, avoidance, startle 
response, difficulty sleeping, hypervigilance, and difficulty 
with concentration and memory.  The medical examination 
report indicated that the appellant was evaluated with 
psychosocial stressors pertaining to his finances.  A GAF 
score of 60 was indicated.  In his assessment, the examiner 
indicated that the appellant was severely impaired, socially 
and occupationally, due to his PTSD condition.  It was 
further the examiner's opinion that the severity of the 
appellant's symptoms would increase with age.  

In a May 1996 rating decision, the RO granted an increased 
rating evaluation from 30 percent to 70 percent for PTSD, 
effective from July 18, 1994.  This rating determination was 
predicated upon the RO's finding that the evidence of record, 
namely, the VA medical examination report and January 1995 
private medical report demonstrated a severe inability to 
establish and maintain effective or favorable relationships.  
It was noted that the evidence showed that the appellant was 
unable to obtain or retain employment due to his psychiatric 
symptomatology.  

The record discloses that the appellant filed a formal 
application, VA Form 21-8940, for increased compensation 
based upon unemployability due to service-connected 
disability in July 1996.  Clinical records, dated from April 
1995 to June 1996, were submitted in support of his claim.  
These outpatient reports document intermittent treatment the 
appellant received for continued psychiatric symptoms.

The RO, in an August 1996 rating decision, granted a total 
rating based upon individual unemployability, effective from 
July 18, 1994.  In conjunction with the RO's review of this 
aspect of the appellant's claim, it was noted that he was 
rendered unemployable as result of his service-connected 
disorders.  It was the RO's decision, however, that a rating 
in excess of 70 percent for PTSD was not shown.  In this 
regard, it was noted that the appellant's PTSD condition, 
although productive of severe impairment, was not shown by 
the evidence of record to meet the criteria for a 100 percent 
evaluation under either the old or revised rating criteria 
for mental disorders. 

In November 1996, the appellant filed a notice of 
disagreement with rating decisions issued in May and August 
1996.  With respect to the award of a total rating based upon 
individual unemployability, it was the appellant's contention 
that the effective date of this award was February 1978, when 
he retired from his employment with the postal service.  The 
appellant further noted that his award of increased 
compensation should be made effective from the same date, 
since his retirement was attributable to his psychiatric 
condition. 

In conjunction with his claims for an earlier effective date, 
the appellant appeared at a personal hearing held at the RO 
in May 1997.  The appellant offered testimony concerning the 
conditions of his retirement from the postal service.  In 
that regard, he stated that his retirement was attributable 
to the disabling effects of his disabilities.  He stated that 
he was asked to retire because of the cumulative effects of 
both physical and psychiatric disability.  He indicated that 
he was unable to walk properly following a fall.  Regarding 
his nervous condition, the appellant indicated that he felt 
he would lose control due to his anxiety.  It was the 
appellant's contention that the effective date for the award 
of an increased evaluation for his PTSD condition, in 
addition to the total rating based upon individual 
unemployability should be February 1978, when he became too 
disabled to continue in his employment with the postal 
service.  Finally, testimony was offered by the appellant's 
son regarding the frequency and severity of the appellant's 
symptoms.  In that context, the appellant's son recalled that 
the appellant's symptoms have always been "bad."  He 
reported that the appellant has always exhibited a severe 
startle response when being awakened, or upon hearing noises 
such as a ringing telephone.  He noted that his recollections 
of this type of behavior by the appellant dated back to his 
childhood years. 

In an August 1997 decision, the Hearing Officer denied the 
appellant's claims for an earlier effective date for the 
award of an increased evaluation for PTSD, and a total rating 
based upon individual unemployability. 


Analysis

With respect to effective dates, the law provides, in 
pertinent part, that the effective date of an increased award 
should be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of the application 
therefor.  The effective date for a claim for an increase 
will be the date of the claim or the date entitlement arose 
whichever is later, except as otherwise provided.  38 C.F.R. 
§ 3.400 (1998).  The effective shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the application is received within 
one year of such date.  38 C.F.R. § 3.400(o).

The Board has carefully reviewed the record with respect to 
the claims for earlier effective dates for the award of an 
increased evaluation and for a total rating based upon 
individual unemployability due to service-connected 
disability.  In that context, the record shows that in 
November 1977, the RO confirmed and continued the assigned 30 
percent evaluation for the service-connected psychiatric 
disorder.  The appellant filed a notice of disagreement with 
this determination later that month.  In subsequent 
statements, dated in January and February 1978, the appellant 
continued to express his disagreement with the assigned 
rating for his service-connected disability.  He also raised 
the issue of entitlement to a total rating based upon 
individual unemployability within the context of his claim 
for a higher rating evaluation.  See VAOGCPREC 6-96 (August 
16, 1996).  He perfected an appeal in this matter in March 
1978, and continued to contend that his service-connected 
disability was of such severity as to render him 
unemployable.  However, in its October 1978 decision, the 
Board confirmed the 30 percent evaluation for the service-
connected psychiatric disability, but did not consider the 
total rating component of the appellant's increased rating 
claim.

In November 1978, the appellant filed a new claim for an 
increased rating for his service-connected PTSD condition.  
This claim was subsequently denied by rating action, dated in 
January 1979.  The appellant perfected an appeal relative to 
this adverse rating determination in June 1979.  In the 
context of this appeal, the appellant continued to raise the 
question of entitlement to a total rating based upon 
individual unemployability.  In a December 1979 decision, the 
Board determined that a rating in excess of 30 percent for 
the service-connected disability was not warranted, and 
denied the appeal.  Following a careful review of all of the 
pertinent evidence of record, the Board found that the 
appellant's retirement in 1978, and resultant unemployability 
was not due solely to his service-connected anxiety neurosis, 
rather, this circumstance was, in part, due to a non-service 
connected organic brain syndrome and dementia.  In 
particular, the Board noted that while the appellant was 
unemployed, that this status was not the result of his 
service-connected disability.  Thus, the issue of entitlement 
to a total rating based upon individual unemployability due 
to service-connected disability was raised as a component of 
the increased rating claim, was considered by the Board in 
conjunction with its review, and was consequently denied in 
the December 1979 decision.  See VAOGCPREC 6-96 (August 16, 
1996).

In that regard, the Board notes that in VAOGCPREC 6-96 
(August 16, 1996), the General Counsel stated that in 
determining whether a claim for a total rating based upon 
individual unemployability under 38 C.F.R. § 4.16 is raised 
by the record, the primary consideration is whether the 
record contains assertions or evidence that the claimant is 
unable to secure or follow a substantially gainful occupation 
due to his or her service-connected disabilities.  Moreover, 
the General Counsel stated that when a claim of a total 
rating based upon individual unemployability has been raised, 
the Board would have jurisdiction to address the questions of 
entitlement to a total rating even though the RO did not 
expressly address the question.  In this regard, the Board 
has jurisdiction to address all questions in a matter decided 
by the RO and appealed to the Board.  In such instances where 
the appealed issue concerns entitlement to an increased 
rating for a service-connected disability, the Board would 
have jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a total rating 
based upon individual unemployability.  Therefore, the 
question of entitlement to a total rating may be considered a 
component of an unappealed increased rating claim when the 
total rating claim is based solely upon the disability which 
is the subject of the increased rating claim.  Accordingly, 
the Board had jurisdiction to address the question of a total 
rating as a component of the increased rating claim, because 
the claim was raised in connection with the claim for an 
increased rating for the service-connected psychiatric 
disability.  With regard to the claim for an increased rating 
for the service-connected disability, the record further 
discloses that the Board considered whether the schedular 
requirements for a rating in excess of 30 percent for the 
appellant's neurosis were met.  Based upon a review of the 
evidence of record, it was determined that the evidence did 
not warrant a higher rating evaluation.  It was the Board's 
finding in this regard that the evidence showed the 
appellant's service-connected neurosis was productive of no 
more than definite social and industrial impairment.

The issue of an increased evaluation for the service-
connected psychiatric disability was the subject of further 
adjudications by the RO in 1981, 1990, and 1992.  In each 
instance, the RO determined that the evidence did not support 
an increased rating evaluation for the service-connected 
disability.  A component claim of entitlement to a total 
rating based upon individual unemployability was not raised 
in conjunction with these claims.  The Board confirmed and 
continued the 30 percent rating evaluation for the service-
connected disability in a June 1994 decision. 

The Board's decision in June 1994 became final under the 
provisions of 38 U.S.C.A.  § 7104, and the effective date for 
any later increase in the 30 percent rating must be 
determined in relation to a new claim for increase.  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  In other words, since 
the Board's June 1994 decision was final, any later increased 
rating must be based upon a later claim and, if the claim is 
granted (as occurred when the Board subsequently granted a 70 
percent evaluation in the May 1996 decision), the effective 
date for the increase may not be set based upon evidence 
considered in the prior final decision.  See Harper v. Brown, 
10 Vet. App. 125 (1997).

As noted, the appellant has never asserted the presence of 
clear and unmistakable error in the June 1994 Board decision 
with the specificity required to raise this issue.  In other 
words, he has not asserted that the Board failed to apply the 
correct statutory and regulatory provisions, in effect at the 
time, to the correct and relevant facts, as they were known 
at the time.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991); and Fugo v. Brown, 6 Vet. App. 40 (1993).  The 
appellant is advised that Pub. L. No. 105-111, State. 2271 
(1997) (codified at 5109A, 7111), has been amended thereby 
making Board decisions subject to revision based upon the 
grounds of clear and unmistakable error.  In this case 
however, the appellant has not alleged, with specificity, 
Board error.

The record discloses that the next communication received 
from the appellant was in July 1994, when the appellant 
requested that his service-connected disability be 
reevaluated.  The RO construed this as a request for the RO 
to revisit the claim for an increased evaluation.  38 C.F.R. 
§ 20.1105.  Thus, the July 1994 correspondence, VA Form 21-
4138, constitutes an informal claim.  This is so because of 
the expressed intent of the appellant to secure an increased 
rating evaluation for his service-connected disability.  In 
that correspondence, the appellant specifically alleged that 
his service-connected disability had increased in severity 
and, thus, warranted reevaluation.  The RO appropriately 
construed this as an informal claim for an increased rating.  
38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim. 

During the course of the RO's adjudication of this claim, and 
once the claim was placed into appellate status following the 
February 1996 rating decision, the appellant also asserted 
that a 100 percent schedular evaluation was warranted.  Thus, 
the RO properly construed the pending claim as including the 
issue of a total rating based upon individual unemployability 
due to service-connected disability.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

The record discloses that evidence reviewed in this matter 
included a private psychological report, dated in January 
1995, which referenced diagnostic findings of chronic PTSD, 
and generalized anxiety disorder (Axis I) that had persisted 
since the appellant's release from service.  The RO continued 
the assigned 30 percent rating evaluation for the service-
connected PTSD condition in a February 1996 rating decision.  
Thereafter, VA medical examination was conducted in March 
1996, which showed PTSD, and generalized anxiety disorder, by 
history (Axis I).  The appellant's PTSD condition manifested 
by symptoms productive of severe impairment in social and 
occupational functioning.  This diagnostic impression 
included a prognosis that the appellant's symptomatology 
would increase in severity with age.  In a May 1996 rating 
decision, the RO granted an increased rating evaluation from 
30 percent to 70 percent for PTSD, effective from July 18, 
1994. 

A total rating based upon individual unemployability was 
granted in an August 1996 rating action.  The effective date 
of this award was July 18, 1994.  In conjunction with the 
RO's review, it was noted that a rating in excess of 70 
percent for PTSD was not warranted.  While it was determined 
that the appellant's PTSD condition was productive of severe 
impairment, the RO indicated that the evidence of record did 
not, at that time, meet the schedular criteria for a 100 
percent evaluation, under either the old or revised rating 
criteria for mental disorders. 

In this case, the appellant's claim for an increase in the 30 
percent rating for PTSD was not received by the RO until July 
18, 1994, and the RO subsequently increased the rating to 70 
percent from that date.  Applying the regulatory provisions 
governing the assignment of effective dates, the increase in 
the rating evaluation for the service-connected disability 
may be no earlier than the date of receipt of the claim on 
July 18, 1994.  In this case, it was not factually 
ascertainable that symptoms associated with the appellant's 
PTSD condition increased to the 70 percent level prior to 
receipt of the claim in July 1994.  Indeed, the evidence of 
record received prior to July 1994 had been considered in the 
context of the Board's several previous decisions, and was 
found to demonstrate symptomatology indicative of no more 
then definite impairment.  Medical evidence thereafter 
received documented private outpatient treatment the 
appellant received in 1995.  It was the RO's finding in its 
February 1996 rating decision that this evidence did not 
demonstrate an increase in symptomatology sufficient to 
warrant a higher rating for the appellant's service-connected 
disability.  Based upon clinical findings noted during the 
March 1996 VA examination, the RO determined that increased 
impairment associated with the appellant's service-connected 
disability had been shown, and that this symptomatology was 
sufficient to warrant an increased rating evaluation of 70 
percent.  Thus, the increased rating of 70 percent for PTSD 
may be no earlier than the date of receipt of the claim for 
increase, July 18, 1994, which is the effective date already 
assigned by the RO.  In this instance the law, not the 
evidence, is dispositive of the outcome of this case and, as 
a matter of law, an earlier effective date can not be 
established.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board notes in this regard, however, that the evidence shows 
that it was not factually ascertainable that the appellant's 
PTSD symptoms were of such severity as to meet the criteria 
for a rating in excess of 30 percent until the time of VA 
examination in March 1996.  Nevertheless, the RO granted the 
appellant the benefit of the earlier date, in this instance, 
the date of receipt of the claim.  The Board will not disturb 
the RO's determination in this regard.  

The Board now turns to the question of whether an earlier 
effective date is warranted for the award of a total rating 
based upon individual unemployability.  Applicable 
regulations provide that a total evaluation for compensation 
purposes based upon unemployability is warranted when the 
evidence shows that the appellant is precluded from obtaining 
or maintaining any gainful employment consistent with his 
educational and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
and 4.16 (1998).

In particular 38 C.F.R. § 4.16 provides that when a veteran 
has one disability ratable at 60 percent or more, or two or 
more disabilities ratable at 40 percent or more, and 
sufficient additional evidence to bring the combined rating 
to 70 percent or more, and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation, a total disability rating 
may be assigned.  38 C.F.R. § 4.16. 

As noted, the effective date for an increase in compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
providing the claim was received within one year from such 
date.  Otherwise, the effective date for an increased rating 
will be the date of receipt of claim or date entitlement 
arose, whichever is later. 38 U.S.C.A. 5110(b)(2); 38 C.F.R. 
§ 3.400(b)(2).

Applying these provisions, the total rating award should be 
either the date of the claim, July 1994 or, alternatively, a 
date within the year preceding receipt of the claim, provided 
that it was factually ascertainable that the service-
connected disability had increased in severity during that 
time.  In this case, since the evidence of record within the 
one-year period prior to July 1994, does not demonstrate that 
the appellant was unemployable due solely to his service-
connected disability, then characterized as PTSD, there is no 
basis, under the law, to award an effective date earlier than 
July 1994 for a total rating based upon individual 
unemployability.  See 5110(b)(2), 3.400(b)(2).  Accordingly, 
the appellant's appeal must be denied.



ORDER

An effective date prior to July 18, 1994, for the award of an 
increased schedular evaluation for post-traumatic stress 
disorder, is denied.

An effective date prior to July 18, 1994, for the award of a 
total rating based upon individual unemployability, is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

